Name: Commission Regulation (EEC) No 3559/89 of 28 November 1989 re-establishing the levying of customs duties on aluminium plates, sheets and strips, of a thickness exceeding 0,2 mm, falling within CN code 7606, originating in Venezuela, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply
 Type: Regulation
 Subject Matter: America;  technology and technical regulations;  tariff policy
 Date Published: nan

 30. 11 . 89 Official Journal of the European Communities No L 349/7 COMMISSION REGULATION (EEC) No 3559/89 of 28 November 1989 re-establishing the levying of customs duties on aluminium plates, sheets and strips, of a thickness exceeding 0,2 mm, falling within CN code 7606, originating in Venezuela, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply total importations into the Community originating from third countries in 1987 ; Whereas, in the case of aluminium plates, sheets and strips, of a thickness exceeding 0,2 mm, falling within CN code 7606, originating in Venezuela, the reference base is fixed at ECU 8 288 000 ; whereas, on 22 August 1989, imports of these products into the Community originating in Venezuela reached the reference base in question after being charged thereagainst ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference threatens to cause difficulties in a region of the Community ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against Venezuela, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4257/88 of 19 December 1988 applying generalized tariff preferences for 1989 in respect of certain industrial products originating in developing countries ('), and in particular Article 15 thereof, Whereas, pursuant to Article 1 of Regulation (EEC) No 4257/88, duties on certain products originating in each of the countries or territories listed in Annex III thereto shall be totally suspended and the products as such shall, as a general rule, be subject to statistical suveillance every three months on the reference base referred to in Article 14 ; Whereas, as provided for in Article 14, where the increase of preferential imports of these products, originating in one or more beneficiary countries, causes or threatens to cause economic difficulties in a region of the Community, the levying of customs duties may be re-established once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule, equal to 6 % of the HAS ADOPTED THIS REGULATION : Article 1 As from 3 December 1989, the levying of customs duties suspended pursuant to Regulation (EEC) No 4257/88, shall be re-established on imports into the Community of the following products originating in Venezuela, CN code Description  7606 Aluminium plates, sheets and strip, of a thickness exceeding 0,2 mm : l  Rectangular (including square) : 7606 11   Of aluminium, not alloyed : 7606 11 10    Painted, varnished or plastic-coated \    Other, of a thickness of : 760611 91     Less than 3 mm 7606 11 93     Not less than 3 mm but less than 6 mm 7606 11 99 Not less than 6 mm 7606 12   Of aluminium alloys : 7606 12 10    Strip for Venetian blinds * Other : 7606 12 50     Painted, varnished or plastic-coated I   Other, of a thickness of : 760612 91      Less than 3 mm 7606 12 93      Not less than 3 mm but less than 6 mm 7606 12 99      Not less than 6 mm l  Other : 7606 91 00   Of aluminium, not alloyed 7606 92 00   Of aluminium alloys (') OJ No L 375, 31 . 12. 1988, p. 1 . No L 349/8 Official Journal of the European Communities 30. 11 . 89 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1989 . For the Commission Christiane SCRIVENER Member of the Commission